Citation Nr: 1410139	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-43 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, posttraumatic stress disorder (PTSD), and bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to March 1982 and had additional service with the Arkansas Air National Guard from March 1986 to December 1986.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran requested a hearing before the Board at the RO in her October 2010 substantive appeal (VA Form 9); however, she withdrew this request in a September 2011 written statement and has not submitted another request for a Board hearing since that time.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2013).

A review of the Virtual VA and VBMS electronic claims files reveals a February 2014 written appellate brief and additional evidence of the Veteran's ongoing VA treatment (both Virtual VA).  The RO's most recent supplemental statement of the case (SSOC) in January 2013 reflects consideration of the VA medical records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On review, it appears that there are identified and outstanding post-service treatment records that may be pertinent to the Veteran's claims.  In particular, the July 1984 Sparks Regional Medical Center (SRMC) admission report shows that the Veteran reported that she was previously admitted to St. Petersburg General Hospital in Virginia.  An April 1986 SRMC discharge summary shows that the Veteran was recommended for continued treatment with a Dr. E.J. (initials used to protect privacy) at the Ozark Guidance Center.
A June 2005 VA treatment record also shows that the Veteran was taken to various treatment locations prior to her July 2005 VA mental health hospitalization.  The Veteran later reported a history of mental health treatment with a Dr. J. in Arkansas and another psychiatrist in Florida in an August 2006 VA treatment record; at that time, she stated that she would investigate for more detailed contact information to obtain these records.

Based on the above and review of the claims file, the Board finds that the Veteran should be provided another opportunity to submit or request that VA attempt to obtain any additional treatment records.  

It also appears that the Veteran submitted supporting evidence for her claims after the most recent January 2010 update to the VA PTSD/Military Sexual Trauma (MST) memorandum of record used as part of the evidence in deciding her claims.  On review, it is unclear if the RO contemplated the additional evidence in reaching the determinations made in the memorandum, as indicated by the Veteran's representative in the February 2014 written appellate brief. 

In addition, as detailed below, the RO/AMC should confirm the Veteran's contact information on remand and send her a copy of the January 2013 supplemental statement of the case (SSOC).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to contact the Veteran and her representative to confirm her current contact information and document such efforts in the claims file.

It should be noted that the contact information on the January 2013 SSOC does not appear to be correct.  The return label on the envelope contains a new address that matches the address in the most recent VA treatment records in Virtual VA.

After verifying the Veteran's current contact information, the RO/AMC should send the Veteran another copy of the January 2013 SSOC.

2.  The RO/AMC should also request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

A specific request should be made for any treatment records from Dr. E.J. at the Ozark Guidance Center in Arkansas and St. Petersburg General Hospital in either Virginia or Florida, as noted in the 1984 and 1986 Sparks Regional Medical Center hospital reports.

A specific request should also be made for records from any treatment providers the Veteran saw several days before her VA hospitalization in July 2005, as noted in the VA inpatient treatment records.

3.  After completing the above actions, the RO/AMC should review the VA PTSD/MST memorandum of record last updated in January 2010 and provide any necessary updates on the basis of additional evidence received since that time, as appropriate.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, to include scheduling the Veteran for a VA examination, if warranted, the case should be reviewed by the RO/AMC on the basis of additional evidence.

If the benefits sought are not granted, the Veteran and her representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

